This appeal is brought from a judgment in the Cuyahoga County Court of Common Pleas, Juvenile Division, which found defendant John D. Jones to be the father of plaintiff Yvonne Price's child. Judgment was entered on December 1, 1981. On December 4, 1981, defendant requested separate findings of fact and conclusions of law, which were filed on December 14, 1981. On January 5, 1982, defendant filed his notice of appeal.
We are unable to reach the merits of this appeal as it was not timely filed. App. R. 4(A) requires a notice of appeal in a civil case to be filed within thirty days of the date of entry of the judgment or order appealed from. Here defendant filed his appeal on January 5, 1982, thirty-five days after final judgment was journalized on December 1, 1981. The filing of findings of fact and conclusions of law does not extend the time for filing a notice of appeal. State, ex rel. Kotch, v. DeGrab (1959),168 Ohio St. 506, 507 [7 O.O.2d 362]; Lanese v. Central Cadillac Co.
(March 9, 1978), Cuyahoga App. No. 37010, unreported; Parr v.Dickson (1947), 51 Ohio Law. Abs. 351; App. R. 4(A). Since the timely filing of a notice of appeal is jurisdictional, R-H-LAdvertising Co. v. Americo Wholesale Plumbing Supply Co. (1980),69 Ohio App. 2d 61, 62 [23 O.O.3d 67], and Bosco v. Euclid
(1974), 38 Ohio App. 2d 40, 42 [67 O.O.2d 209], and this notice of appeal is untimely, we cannot consider the assignments of error. The appeal must be dismissed.
Appeal dismissed.
CORRIGAN, P.J., and PRYATEL, J., concur. *Page 65